 
 
I 
111th CONGRESS
2d Session
H. R. 4984 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Reyes introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act to allow the Ysleta del Sur Pueblo tribe to determine blood quantum requirement for membership in that Tribe. 
 
 
1.Blood quantum requirement determined by tribeSection 108(a)(2) of the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act (25 U.S.C. 1300g–7(2)) is amended by striking if the descendant and all that follows through the end of the paragraph and inserting if the descendant is enrolled by the tribe. 
 
